Order entered December 16, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00450-CR

                              ANTONIO PATTERSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F10-59304-K

                                              ORDER
        The Court REINSTATES the appeal.

        On September 12, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

record; (3) appellant’s attorney requested preparation of the record on April 15, 2013; and (4)

Janice Garrett is the court reporter who recorded the proceedings.

        This appeal has been pending since April 2, 2013. The reporter’s record was due on July

24, 2013 and the appeal has been abated since September 12, 2013 for findings regarding the

reporter’s record. Therefore, we DO NOT ADOPT the finding that Ms. Garrett requires an

additional sixty days to file the record in this appeal.
        We ORDER Janice Garrett, official court reporter of the Criminal District Court No. 4,

to file the reporter’s record by JANUARY 31, 2014. We further order that Janice Garrett not sit

as a court reporter until she files the record in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Janice Garrett,

official court reporter, Criminal District Court No. 4; the Dallas County Auditor; and to counsel

for all parties.


                                                        /s/      LANA MYERS
                                                                 JUSTICE